By the Court.
1. The specification filed sufficiently opened the defence. The substantive matter of justification for entering upon the plaintiff’s land was the license given by virtue of the contract there stated, and that contract having been abandoned justifiably on the part of Blinn and Copeland, the further right on their part, or of those acting under them, to enter and remove the articles. The fact that it was shown to have been abandoned by the mutual agreement of all parties made it no less an abandonment.
2. Supposing the contract with Blinn and Copeland shown, and that it further appeared that these articles were in pursuance or that contract carried upon the land of the plaintiff, and if it be further shown that the contract for building was rescinded by the parties, then the defendants would not be trespassers in removing the articles from the premises of the plaintiff, doing no unnecessary damage. Nettleton v. Sikes, 8 Met. 34. Exceptions overruled.